DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2004/0234735) in light of Kagami et al. (EP 0363790) and Oishi et al. (US 2002/0012889).
Claim 1:  Reynolds teaches a laminated safety glass having an image (¶ 0002) comprising, in order: an inner glass layer, an interlayer and an outer glass layer (¶¶ 0070-0072), wherein the interlayer has an image printed directly onto one side of the interlayer (¶¶ 0007, 0070).
Reynolds teaches that the image is formed with an ink, but fails to teach the claimed silver-based composition.  Kagami teaches an image forming ink composition comprising a silver halide (Abst.) 
Reynolds and Kagami, however, teaches that the ink includes a colorant.  Oishi explains that thermally reducible silver compositions used to form images (such as the one taught by Kagami) can also be used to form black images if a colorant is not added (¶ 0004).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have excluded a colorant from the image forming composition of modified Reynolds if a black image were desired with the predictable expectation of success.
Claim 2:  Kagami teaches that the silver composition forms a layer having an optical density of at least 3.0 in the UV wavelength (pp. 6-7, Fig. 4).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, Kagami and Oishi in light of Shibata et al. (US 5,132,161).
Claim 3:  Reynolds fails to teach that the interlayer separates the silver from a conductive pattern.  Shibata teaches a laminated safety glass used as a vehicle window (Abst.) and explains that the glass includes a conductive antenna mounted on a side of the interlayer which is opposite the side of the interlayer having the heat ray reflective layer (i.e. the light reflective silver layer of modified Reynolds) (6:13-24).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a conductive antenna separated from the silver layer by the interlayer in the product of modified Reynolds where the desired end use of the laminated glass was a vehicle window with the predictable expectation of success.
s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds, Kagami and Oishi in light of Holloway (US 9,115,022).
Claims 4 and 5:  Reynolds fails to teach that the image is an image of a vehicle identification number.  Holloway teaches a laminated safety glass for a vehicle (Abst.; 1:18-23) and explains that it is desirable to print the vehicle identification number between layers of the safety glass in order to thwart theft (1:18-27; 4:40-5:7).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed an image of the vehicle identification number using the silver image forming layer of modified Reynolds in order to have thwarted theft with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712